 Case 1:17-cv-00153-RDM Document 32 Filed 12/28/18 Page 1 of 1 PageID #: 169

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

THE ESTATE OF JONATHAN C. HUNT;                    )
AND SASHA D. HUNT, INDIVIDUALLY                    )
AND AS EXECUTOR OF THE ESTATE,                     )
                                                   )
              PLAINTIFFS,                          )
                                                   )      C. A. No.: 1:17-cv-000153 RDM
       v.                                          )
                                                   )
TRANSAMERICA LIFE INS. CO.,                        )
                                                   )
              DEFENDANT.                           )


                        NOTICE OF WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to Delaware Local Rule 83.7, the appearance of
Selena E. Molina as counsel for Defendant, Transamerica Life Ins. Co. is hereby withdrawn.
James D. Taylor, Jr. of Saul Ewing Arnstein & Lehr LLP will continue to represent Defendant.


                                               SAUL EWING ARNSTEIN & LEHR LLP

                                                    /s/ James D. Taylor, Jr.
                                                   James D. Taylor, Jr., Esquire (No. 4009)
                                                   Selena E. Molina, Esquire (No. 5936)
                                                   1201 N. Market Street, Suite 2300
                                                   Wilmington, Delaware 19801
                                                   Tel: (302) 421-6800
                                                   James.taylor@saul.com
                                                   Selena.molina@saul.com

                                                   Joel C. Hopkins, Esq. (pro hac vice)
                                                   K. Wesley Mishoe, Esq. (pro hac vice)
                                                   SAUL EWING ARNSTEIN & LEHR LLP
                                                   Penn National Insurance Plaza
                                                   2 North Second Street, 7th Floor
                                                   Harrisburg, PA 17101
                                                   Telephone: (717) 257-7500
                                                   Joel.Hopkins@saul.com

                                                   Attorneys for Transamerica Life Insurance
                                                   Company

Dated: December 28, 2018
